487 F.2d 1332
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MARI-WEATHER, INC. d/b/a Mackinac Jacks, Respondent.
No. 73-2118.
United States Court of Appeals,Sixth Circuit.
Dec. 13, 1973.

Elliott Moore, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., Bernard Gottfried, Director, Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Michael C. Kovaleski, Warren, Mich., for respondent.
Before CELEBREZZE, PECK and McCREE, Circuit Judges.

ORDER

1
On petition to enforce an order of the National Labor Relations Board.


2
This cause came on to be heard on the Board's application for summary entry of a judgment enforcing such order.


3
The Board states that the Respondent failed to file a statement of exceptions to the Decision of the Administrative Law Judge in this case before August 13, 1973, the deadline for filing exceptions to the Decision.  The Board issued its Order on August 29, 1973, adopting the Decision of the Administrative Law Judge.  The Board's Order has been served on Respondent in proper fashion.


4
Under section 10(e) of the National Labor Relations Act, as amended, 29 U.S.C. Sec. 160(e), "No objection that has not been urged before the Board, its member, agent, or agency, shall be considered by the [enforcing] court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances."  In view of the Respondent's failure to file exceptions to the Administrative Law Judge's Decision in this case and its failure to file with this Court any indication of extraordinary circumstances which would excuse such failure, summary enforcement of the Board's order is appropriate.  Therefore, it is ordered that the Order of the National Labor Relations Board in this cause be, and it hereby is, enforced.